                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TENNESSEE


    ACT, INC.,                                              :
                                                            : Case No. 3:18-cv-00186-TRM-HBG
             Plaintiff and Counter-Defendant,               :
                                                            :
                             v.                             :
                                                            :
    WORLDWIDE INTERACTIVE NETWORK,                          :
    INC. and Teresa Chasteen,                               :
                                                            :
             Defendants and Counter-Claimants.              :
                                                            :
                                                            :
                                                            : JURY TRIAL DEMANDED
                                                            :
                                                            :
                                                            :
                                                            :


      PLAINTIFF AND COUNTER-DEFENDANT ACT, INC.’S DAUBERT MOTION TO
          EXCLUDE DEFENDANT AND COUNTER-CLAIMANT WORLDWIDE
    INTERACTIVE NETWORK, INC.’S ANTITRUST DAMAGES EXPERT TESTIMONY
                         OF GEORGE S. FORD, PHD

            Pursuant to Federal Rules of Evidence (“FRE”) 702, 401, and 403, Plaintiff and Counter-

   defendant, ACT, Inc. (“ACT”) moves the Court to exclude certain portions of Defendant and

   Counter-Claimant, Worldwide Interactive Network, Inc.’s (“WIN”) expert testimony of George S.

   Ford, PhD regarding antitrust damages.

            Certain opinions of Dr. Ford are unreliable, not helpful to the jury, and inadmissible under

   the standard set forth in FRE 702 and Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).

            The present Motion to exclude the testimony of Dr. Ford is based on this notice of motion,

   the memorandum of points and authorities herewith, exhibits attached hereto, any supplemental

   memoranda, evidence, and declarations, the Court’s file in this case, any matters of which the Court

   must or may take judicial notice, and any argument at the hearing of this motion.


   SMRH:4815-5094-2389.1                              -1-
Case 3:18-cv-00186-TRM-HBG Document 300 Filed 02/28/20 Page 1 of 3 PageID #: 27621
                     Respectfully submitted this 28th day of February, 2020.

                                         By: /s/ Dylan I. Ballard (Admitted Pro Hac Vice)
                                             Thomas S. Scott, Jr., BPR #: 001086
                                             Christopher T. Cain, BPR #: 19997
                                             SCOTT & CAIN, PLLC
                                             606 W. Main Street, Suite 222
                                             Knoxville, TN 37902
                                             (865) 525-2150
                                             scott@scottandcain.com
                                             cain@scottandcain.com

                                               Laura L. Chapman, Esq. (Admitted Pro Hac Vice)
                                               Dylan I. Ballard, Esq. (Admitted Pro Hac Vice)
                                               Yasamin Parsafar, Esq. (Admitted Pro Hac Vice)
                                               SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                               Four Embarcadero Center, 17th Floor
                                               San Francisco, CA 94111
                                               (415) 434-9100
                                               lchapman@sheppardmullin.com
                                               yparsafar@sheppardmullin.com

                                               Attorneys for Plaintiff ACT, INC.




   SMRH:4815-5094-2389.1                              -2-
Case 3:18-cv-00186-TRM-HBG Document 300 Filed 02/28/20 Page 2 of 3 PageID #: 27622
                                 CERTIFICATE OF SERVICE

            I hereby certify that on February 28, 2020, a true and correct copy of the foregoing

   PLAINTIFF AND COUNTER-DEFENDANT ACT, INC.’S DAUBERT MOTION TO

   EXCLUDE DEFENDANT AND COUNTER-CLAIMANT WORLDWIDE INTERACTIVE

   NETWORK, INC.’S ANTITRUST DAMAGES EXPERT TESTIMONY OF GEORGE S.

   FORD, PHD was filed electronically. Notice of this filing will be sent by operation of the

   Court’s electronic filing system to all parties indicated on the electronic filing receipt.

   All other parties will be served by regular U.S. Mail. Parties may access this filing

   through the Court’s electronic filing system.

                                               /s/ Dylan I. Ballard (Admitted Pro Hac Vice)
                                               Dylan I. Ballard




   SMRH:4815-5094-2389.1                         -3-
Case 3:18-cv-00186-TRM-HBG Document 300 Filed 02/28/20 Page 3 of 3 PageID #: 27623
